Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7 (Figure 1).  
The drawings are further objected to because in Figures 2, 5, 7, 9, and 11, the reference numeral 61 appears to be used to designate the outlet guide, which is assigned reference numeral 65 in the specification and is shown with this numeral in Figure 3. Reference numeral 61 is assigned in the specification to the first inlet guide, and is shown indicating this component in Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a roller unit which works to roll a strip member” and “a tension device which works to exert tension” in Claim 1, and “an information acquiring unit…obtaining a mechanical property and a dimension of the strip member” and “a machining condition changing unit…regulating a rolling rate of the roller unit and positions of the tension rollers” in Claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“a roller unit”: Claim 5 recites a pair of rollers as the corresponding structure of the roller unit to perform the claimed function of rolling a strip member
“a tension device”: Claim 5 recites a pair of tension rollers as the corresponding structure of the tension device to perform the claimed function of exerting tension to the strip member
“an information acquiring unit”: the specification states that the information acquiring unit comprises a laser sensor to perform the claimed function of obtaining a dimension of the strip member (page 13 lines 13-14)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitations “the thickness-wise direction of the strip member” and “the conveying direction” do not have antecedent basis in the claim. Examiner notes that both of these limitations are recited in Claim 3, but Claim 4 does not depend from Claim 3.
Regarding Claim 7, the scope of the limitation “a portion which contacts the strip member” is unclear. Is this recitation meant to refer to the portion that contacts the strip member recited in Claim 6, or is this meant to be a different portion? Further, the scope of the limitation “has an outer diameter increasing from one side to the other side of an axial length thereof” is unclear because it is not clear if this is meant to define the shape of the entire tension roller, or just the portion which contacts the strip member.
Regarding Claim 9, the scope of the limitation “a rolling rate of the roller unit” is unclear. The roller unit has already been recited as having a rolling rate in Claim 1; is this meant to be the same rolling rate?
Further regarding Claim 9, the limitation “a machining condition changing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner notes that the specification describes in detail the steps performed by the machining condition changing unit (page 13 line 15 - page 14 line 8), but does not provide any structure with which these steps are performed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taleff et al., hereinafter Taleff (US 4,445,353).
Regarding Claim 1, Taleff discloses (Figure 2) a roll bending machine comprising: a roller unit (forming roll 24) which works to roll a strip member (strip 20) at a rolling rate varying in a width-wise direction of the strip member to bend the strip member (due to the tapered shape of forming roll 24, the circumferential speed across the width of the roll, i.e. the rolling rate, varies across the width of the strip); and a tension device (straightener 90) which works to exert tension to the strip member after the strip member is rolled. Examiner note: the straightener 90 of Taleff performs the function of preventing wrinkles in the rolled strip (column 6 lines 21-26), which is the same function performed by the tension device of the instant application according to the specification (page 9 lines 11-18). As it is known in the art that wrinkles are formed due to uneven amounts of tensile and/or compressive stress on the strip, by performing a straightening operation to prevent wrinkles, one is inherently evening out the tensile stress across the strip, i.e. exerting tension on the strip. Accordingly, the straightener 90 disclosed by Taleff reads on the limitation of the tension device.
Regarding Claim 2, Taleff discloses (Figure 2) a tension-applying direction in which the tension device (straightener 90) applies the tension to the strip member (strip 20) is different 
Regarding Claim 3, Taleff discloses (Figure 7) an inlet guide (strip guide 40) which works to hold the strip member (strip 20) from being moved both in a thickness-wise direction and in the width-wise direction of the strip member before the strip member is rolled by the roller unit (forming roll 24) and guide movement of the strip member in a conveying direction in which the strip member is conveyed (column 3 lines 32-37).
Regarding Claim 4, Taleff discloses (Figure 2) an outlet guide (pins 16) which works to hold the strip member (strip 20) from being moved in the thickness-wise direction of the strip member and also hold a bent portion of the strip member from being moved in outward and inward radial directions thereof after the strip member is rolled by the roller unit (forming roll 24) and guide movement of the strip member in the conveying direction (column 3 lines 6-8: the pins 16 pull the strip 20 along the desired path around the mandrel 10, thereby preventing movement of the strip in the thickness and radial directions; as no structural features of the outlet guide are positively recited in the claim, the pins read on this limitation).
Regarding Claim 5, Taleff discloses (Figure 2) the roller unit includes a pair of rollers which rotate while gripping a thickness of the strip member (forming roll 24; column 6 lines 63-67), and the tension device (straightener 90) includes a pair of tension rollers (rollers 92a/92b) which rotate while gripping the thickness of the strip member, and wherein the tension rollers are arranged non-parallel to the rollers of the roller unit (seen in Figure 2).
Regarding Claim 6, Taleff is silent to a circumferential velocity of an axial center of a portion of each of the tension rollers which contacts the strip member being selected to be higher than a circumferential velocity of an axial center of a portion of each of the rollers of the roller unit which contacts the strip member. However, one skilled in the art would understand that if this was not the case, no tension would be exerted on the strip member, and thus wrinkling of the strip member would not be prevented, so the invention would not function as intended. Accordingly, this limitation is inherently disclosed by Taleff.
Regarding Claim 8, Taleff discloses the tension rollers are movable in the width-wise direction of the strip member (column 6 lines 29-35).
Regarding Claim 10, Taleff discloses (Figure 2) the tension device (straightener 90) works to exert the tension to the strip member (strip 20) in a direction in which the strip member has been rolled. Examiner note: the strip 20 is rolled along its length-wise direction (i.e. longitudinally), and it passes through the straightener 90 along its length-wise direction as well. Thus, the limitation of the claim is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taleff as applied to Claim 6 above, and further in view of Park (US 2008/0022743).
Regarding Claim 7, Taleff discloses (Figure 2) that each of the tension rollers (rollers 92a/92b) has a portion which contacts the strip member (strip 20), but does not disclose an outer diameter increasing from one side to the other along an axial length thereof. However, Taleff states that the structure of straightener 90 with rollers 92a-c may be modified or changed without deviating from the scope of the invention (column 6 lines 39-43). Park teaches (Figure 6) a roller (transfer roller 30) for conveying a strip member that has been bent (arc type blade 10), wherein the roller has a portion that contacts the strip member (section of transfer roller 30 between small-diameter contact point 33a and large-diameter contact point 34a) and has an outer diameter increasing from one side to the other side of an axial length thereof (clearly shown in Figure 6). The purpose of this shape for the roller is to ensure that the strip member, which has been bent into a curved shape, is conveyed along its desired path without any deviations therefrom due to the inner and outer radii of curvature of the strip member being different ([0030]-[0032] discusses the relationships between the roller dimensions, the strip dimensions, and the conveyance of the strip). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension rollers in the roll bending machine disclosed by Taleff such that they each have a portion which contacts the strip member and has an outer diameter increasing from one side to the other side of an axial length thereof, as taught by Park, in order to ensure that the strip member does not deviate from its desired path as it passes through the tension rollers.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taleff as applied to Claim 8 above, and further in view of Koshizaka et al., hereinafter Koshizaka (US 2005/0061046).
Regarding Claim 9, Taleff discloses that the positions of the tension rollers can be changed (column 6 lines 29-35), but is silent to a machining condition changing unit which performs this function and an information acquiring unit that obtains information about the strip member. Koshizaka teaches (Figures 3 and 7) a roll bending machine comprising a roller unit (mill roll unit 35 with mill rolls 33 and 34) which works to roll a strip member (strip 20) at a rolling rate varying in a width-wise direction (due to the tapered shape of mill rolls 33/34, the circumferential speed across the width of the roll, i.e. the rolling rate, varies across the width of the strip), an information acquiring unit (thickness measurement unit 31 and curvature measurement unit 37) and a machining condition changing unit (arithmetic operation unit 38), the information acquiring unit obtaining a mechanical property ([0046] lines 1-12; the measured curvature correlates to a mechanical property of the strip and fluctuations thereof) and a dimension of the strip member ([0041] lines 2-3), the machining condition changing unit regulating a rolling rate of the roller unit and positions of the components of the roll bending machine based on the mechanical property and the dimension of the strip member obtained by the information acquiring unit ([0040] - [0041]: “the amount of rolling” is interpreted as the rolling rate of the roller unit; positions of the inlet guide 32, mill rolls 33/34, and restraint jig 36 are adjusted based on the information obtained from thickness/curvature measurement units 31/37, the first two of which affect the rolling rate of the roller unit). These operating parameters being regulated in this manner ensures high accuracy in the manufacturing of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokizawa et al. (US 6,308,549) discloses a roll bending machine for forming a spirally wound stator core comprising a machining condition changing unit which regulates the position and rotational speed of the rollers of the roller unit.
Bruegger (US 2,437,500) discloses a roll bending machine with a post-bending processing device disposed downstream therefrom, wherein the post-bending processing 
Gustavsen (US 908,860) discloses a roll bending machine comprising a roller unit with inlet and outlet guides for guiding the strip member disposed on the inlet and outlet sides thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725